Citation Nr: 1027396	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.   Entitlement to service connection for diabetes mellitus, to 
include as being the result of exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension, to 
include as being the result of exposure to ionizing radiation.

3.  Entitlement to service connection for heart attack, to 
include as being the result of exposure to ionizing radiation.

4.  Entitlement to service connection for congestive heart 
failure, to include as being the result of exposure to ionizing 
radiation.  

5.  Entitlement to service connection for sleep apnea, to include 
as being the result of exposure to ionizing radiation.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 
1966 and from February 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in May 2008, a statement of the case 
was issued in March 2009, and a substantive appeal was received 
in March 2009.

A claim of entitlement to service connection for exposure to 
Agent Orange (including unspecified related disabilities) was 
received in March 2010, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  The 
Board finds that additional development is necessary prior to 
final appellate review.

The Board notes that the Veteran's July 2006 claim (VA Form 21-
526) states that he was receiving Social Security Administration 
(SSA) disability benefits.  Furthermore, in June 2007, the 
Veteran again stated that he was in receipt of SSA benefits, 
which he listed on his Income-Net Worth and Employment Statement 
(VA Form 21-527).  The Board finds that the record is unclear as 
to whether the RO requested any SSA records.  In this regard, the 
Board notes that the RO's July 2007 VCAA Checklist for 
Development states "NONE" with regard to SSA records.  The 
Board finds that the record does not satisfactorily indicate 
whether or not the SSA records would be relevant to the Veteran's 
claims.  Thus, action to obtain any pertinent SSA records is 
appropriate prior to final appellate review, as such records may 
be relevant to this appeal for VA benefits.  VA must make efforts 
to obtain any relevant medical evidence and/or administrative 
decisions regarding any claim by the Veteran for SSA disability 
benefits.  On remand the AMC/RO must either obtain relevant 
records associated with any claim by the Veteran for SSA 
disability benefits, or, if the records do not exist or are not 
obtainable, obtain a negative reply from the SSA.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 
F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should take appropriate 
action to obtain all medical records and 
administrative decisions associated with any 
claim for SSA disability benefits.  If the 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

2.  Thereafter, any additional development 
deemed appropriate should be undertaken by 
the AMC/RO, including examination(s) of the 
Veteran if necessary.  See 38 C.F.R. § 
3.159(c).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).

3.  Then, the issues on appeal should be 
readjudicated by the AMC/RO.  If the benefits 
sought are not granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



